Name: Commission Implementing Regulation (EU) NoÃ 632/2013 of 28Ã June 2013 amending for the 194th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 29.6.2013 EN Official Journal of the European Union L 179/85 COMMISSION IMPLEMENTING REGULATION (EU) No 632/2013 of 28 June 2013 amending for the 194th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 30 May 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to amend one entry on the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The entry Al-Qaida in Iraq (alias (a) AQI, (b) al-Tawhid, (c) the Monotheism and Jihad Group, (d) Qaida of the Jihad in the Land of the Two Rivers, (e) Al-Qaida of Jihad in the Land of the Two Rivers, (f) The Organization of Jihad's Base in the Country of the Two Rivers, (g) The Organization Base of Jihad/Country of the Two Rivers, (h) The Organization Base of Jihad/Mesopotamia, (i) Tanzim Qa'idat Al-Jihad fi Bilad al-Rafidayn, (j) Tanzeem Qa'idat al Jihad/Bilad al Raafidaini, (k) Jama'at Al-Tawhid Wa'al-Jihad, (l) JTJ, (m) Islamic State of Iraq, (n) ISI, (o) al-Zarqawi network). Date of designation referred to in Article 2a (4) (b): 18.10.2004. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Qaida in Iraq (alias (a) AQI, (b) al-Tawhid, (c) the Monotheism and Jihad Group, (d) Qaida of the Jihad in the Land of the Two Rivers, (e) Al-Qaida of Jihad in the Land of the Two Rivers, (f) The Organization of Jihad's Base in the Country of the Two Rivers, (g) The Organization Base of Jihad/Country of the Two Rivers, (h) The Organization Base of Jihad/Mesopotamia, (i) Tanzim Qa'idat Al-Jihad fi Bilad al-Rafidayn, (j) Tanzeem Qa'idat al Jihad/Bilad al Raafidaini, (k) Jama'at Al-Tawhid Wa'al-Jihad, (l) JTJ, (m) Islamic State of Iraq, (n) ISI, (o) al-Zarqawi network, (p) Jabhat al Nusrah, (q) Jabhet al-Nusra, (r) Al-Nusrah Front, (s) The Victory Front, (t) Al-Nusrah Front for the People of the Levant, (u) Islamic State in Iraq and the Levant). Date of designation referred to in Article 2a (4) (b): 18.10.2004.